Citation Nr: 9922197	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-02 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 24, 1991 
to August 23, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in June 1997.  A statement of the case was 
mailed to the veteran in July 1997.  The veteran's 
substantive appeal was received in February 1998.  The 
veteran testified before a hearing officer at the RO in May 
1998.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
post-service diagnosis of chronic sinusitis and service.


CONCLUSION OF LAW

The claim of service connection for chronic sinusitis is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has chronic 
sinusitis which originated during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty for training.  38 U.S.C.A. § 101(24), 106, 
1110, (West 1991). 

A veteran who served during a period of war or during 
peacetime after December 31, 1946 is presumed to be in sound 
condition except for those defects noted when she is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption.  38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
presumption of sound condition does not attach to periods of 
training duty since such duty is not active service and he is 
not a veteran of such periods.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his chronic 
sinusitis had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records showed that the veteran was 
treated for epistaxis from June 30, 1991 to July 2, 1991.  At 
that time, the veteran was diagnosed with an upper 
respiratory infection and epistaxis.  He was treated with 
Bacitracin ointment.  There was noted improvement upon 
discharge from treatment.  The Board notes that the veteran 
was not diagnosed with sinusitis at anytime during service.

The veteran's post service medical records indicate that the 
veteran was afforded a VA medical examination in May 1997.  
At that time, the veteran complained of continuous, excessive 
postnasal drip that did not generally have a seasonal 
pattern.  The veteran also complained of congestion in the 
facial sinuses.  The examiner noted that the veteran did not 
specifically complain of facial pain or headaches.  Of 
particular note, the veteran stated that the symptoms he 
described did not occur until 1992.  An x-ray of the 
veteran's skull with particular emphasis to the facial 
sinuses revealed minimal, but definite thickening of the 
lining membrane of both frontal and both ethmoid facial 
sinuses.  The examiner stated that the veteran had definite 
x-ray evidence of chronic sinusitis.  According to the 
examiner, however, the degree of functional impairment 
imposed by the sinusitis as revealed by medical history was 
very minimal.  In addition, the examiner noted that although 
the veteran had definite sinusitis of both frontal and both 
ethmoid sinuses, there was no interference with breathing 
imposed by the sinus condition.  There was no purulent 
discharge, no headache, and there was no shortness of breath.  
The examiner added that the veteran's chronic sinusitis did 
not appear to interfere in any way with his ability to earn a 
living.

In another May 1997 VA outpatient evaluation of the nose and 
sinus, the examiner's findings include adenoid hypertrophy, 
vestibulitis left nostril, deviated nasal septum, and chronic 
sinusitis.  The examiner was unable to determine whether any 
of those disabilities was service-connected.  The veteran 
subsequently underwent an adenoidectomy in July 1997.  
Subsequently, the veteran continued to complain of nasal 
symptomatology.  

In sum, the service medical records showed that the veteran 
was treated in service in 1991 for epistaxis, but was not 
diagnosed as having sinusitis at that time or at anytime 
thereafter during his active duty for training.  Thereafter, 
post-service records do not reflect a diagnosis of sinusitis 
until 1997.  Although the examiners noted that the sinusitis 
was chronic, the veteran himself admitted that he did not 
suffer from that medical problem until 1992.  As such, the 
veteran's post-service medical records clearly show that his 
chronic sinusitis had its onset after the veteran's discharge 
from service.  Further, there is no competent medical 
evidence showing that there is any relationship whatsoever 
between service and the post-service diagnosis of chronic 
sinusitis.  Thus, as there is no competent medical evidence 
establishing a nexus between post-service diagnosis of 
chronic sinusitis and service, all of the criteria of Caluza 
have not been met.  As such, the claim for service connection 
for chronic sinusitis is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for chronic sinusitis is denied as not well-
grounded.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

